Exhibit 99.1 Syneron to Launch Industry-First Treatment Modality, New Product for Procedures Leading to Body Contouring and Physician-Focused Initiative at THE Aesthetics Show eMatrix Device Pioneers Sublative Rejuvenation(TM) for Novel Skin Ablation and Resurfacing Leading to Enhanced Dermal Remodeling VelaShape II(TM) Introduction Provides Reduced Treatment Time, Reduced Number of Treatments and Increased Patient Comfort in Procedures Leading to Body Contouring Syneron Advantage(TM) Program Increases Attainability and Success of Aesthetic Services
